EXHIBIT 10.4

AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 5

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 5
(hereinafter, this “Amendment”) is executed as of April 3, 2016 (the “Amendment
Execution Date”), and effective as of the 3rd day of April, 2016 (the “Amendment
Effective Date”) and is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (together with its successors and assigns,
“Lessor”), and KINDRED HEALTHCARE, INC., a Delaware corporation formerly known
as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE OPERATING, INC., a Delaware
corporation formerly known as Vencor Operating, Inc. (“Operator”; Operator,
jointly and severally with Kindred and permitted successors and assignees of
Operator and Kindred, “Tenant”).

RECITALS

A. Lessor and Tenant have heretofore entered into that certain Amended and
Restated Master Lease Agreement No. 5 (such agreement, as heretofore amended, is
herein referred to as “ML5”) dated as of September 30, 2013, and Ventas, Inc.
executed a Joinder to such ML5 with respect to Facility Nos. 4614 and 4619 (each
capitalized term that is used in this Amendment and not otherwise defined shall
have the same meaning herein as in ML5).

B. Lessor and Tenant desire to amend ML5 on the terms described in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:

1. Base Rent; Exhibit C. Lessor and Tenant hereby agree to amend ML5 as follows,
effective as of the Amendment Effective Date:

1.1. In consideration of the parties’ entry into this Amendment and,
contemporaneously herewith, entry into certain other lease amendments, Lessor
and Tenant have agreed to reset the Base Rent owing under ML5 by increasing such
Base Rent by $59,721.09 per annum to $99,198,378.21 per annum, effective as of
April 1, 2016. In addition, the definition of “Base Rent” contained in Section
2.1 of ML5 is amended and restated in its entirety to read as follows:

“Base Rent”: (i) for the period from January 1, 2016 through March 31, 2016,
rent at an annual rate equal to Ninety-Nine Million One Hundred Thirty-Eight
Thousand Six Hundred Fifty-Seven and 12/100 Dollars ($99,138,657.12) per annum,
(ii) for the period from April 1, 2016 through April 30, 2016, rent at an annual
rate equal to Ninety-Nine Million One Hundred Ninety-Eight Thousand Three
Hundred Seventy-Eight and 21/100 Dollars ($99,198,378.21) per annum, and (iii)
for a particular Rent Calculation Year thereafter, an annual rental amount equal
to the sum

 

1



--------------------------------------------------------------------------------

of (A) the Prior Period Base Rent, plus (B)(1) if the CPI Increase, expressed as
a percentage, applicable to such Rent Calculation Year is 0.00% or less, zero,
(2) if the CPI Increase, expressed as a percentage, applicable to such Rent
Calculation Year, is greater than 4.00%, the product of 4% times the Prior
Period Base Rent, and (3) in all other cases, the product of the CPI Increase,
expressed as a percentage, applicable to such Rent Calculation Year times the
Prior Period Base Rent.

Notwithstanding the foregoing, nothing contained in this definition shall limit
the applicability of Section 19.2 and Section 19.3 hereof.”

1.2. Effective as of April 1, 2016, Exhibit C to ML5 is amended and restated in
its entirety to read as set forth in Attachment 1 attached to and made a part of
this Amendment.

2. Kindred Hospital – Louisville. Relative to the Facility commonly known as
Kindred Hospital- Louisville (Facility #4633), Tenant has requested Lessor’s
consent to Tenant’s sub-subleasing to Operator of the portion of such Facility
which was previously sub-subleased to Peak 10 Xodiax, Inc. (and is commonly
known as the “data center’) for use by Operator as a call center for potential
patients to discuss care options, find Tenant locations and obtain advice on
insurance and other payment issues. Pursuant to Tenant’s request, Lessor hereby
evidences its consent to such use of such Facility by Operator, as a
sub-sublessee, and agrees that, as Operator is already a Tenant under ML5,
Lessor shall not require a Lease Guaranty from Operator pursuant to Section
40.12 of ML5. Except as provided above relative to providing a Lease Guaranty,
the requirements of ML5 relating to subleasing shall remain applicable to
Tenant’s aforesaid sub-sublease to Operator. In addition, also relative to such
Kindred Hospital- Louisville Facility, Tenant has requested Lessor’s consent to
Tenant’s sub-subleasing of 65 parking spaces to Norton Properties, Inc. as
provided in the draft sub-sublease heretofore delivered by Tenant to Lessor.
Lessor hereby evidences its consent to such sub-sublease to Norton Properties,
Inc., subject to Tenant’s compliance with the requirements of subsections (a),
(b), (c) and (d) of Section 25.1.2 of ML5 and the other applicable provisions of
ML5 that impose requirements on subleases and subtenants.

3. Certain Lessor Costs. Tenant shall pay, as Additional Charges, on behalf of
Lessor, or reimburse Lessor for, any and all actual, reasonable, and documented
third party out-of-pocket costs or expenses paid or incurred by Lessor,
including, without limitation, reasonable attorneys’ fees, in connection with
the negotiation, execution and delivery of this Amendment.

4. Conflict; Unified Commercial Operating Lease. In the event of a conflict
between ML5 and this Amendment, this Amendment shall control in all events.
Except as set forth in this Amendment, ML5 shall remain in full force and
effect. It is acknowledged and agreed that, except as otherwise expressly
provided herein or in ML5, the inclusion of each of the Leased Properties on a
continuing basis in ML5 is an essential element of the leasing transaction
described in ML5 for Lessor, and that, except as otherwise expressly provided
herein or in ML5, Lessor shall not be obligated and may not be required to lease
to Tenant less than all of the Leased Properties demised pursuant to ML5. It is
further acknowledged and agreed that ML5 is not a residential lease within the
meaning of the U.S. Bankruptcy Code, as amended, and that ML5 is an operating
lease, and not a capital lease, for all accounting, tax and legal purposes.

 

2



--------------------------------------------------------------------------------

5. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6. Integration. This Amendment and ML5 contain the entire agreement between
Lessor and Tenant with respect to the subject matter hereof. No representations,
warranties or agreements have been made by Lessor or Tenant except as set forth
in this Amendment and ML5.

7. Severability. If any term or provision of this Amendment is to be invalid or
unenforceable, such term or provision shall be modified as slightly as possible
so as to render it valid and enforceable; if such term or provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Amendment and same shall remain in full force
and effect.

8. Subject to Law. This Amendment was negotiated in the State of New York, which
State the parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. In all respects, the law of the State of
New York shall govern the validity of and enforceability of the obligations of
the parties set forth herein, but the parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Amendment in the Commonwealth of
Kentucky.

9. Waivers. No waiver of any condition or covenant herein contained, or of any
breach of any such condition or covenant, shall be held or taken to be a waiver
of any subsequent breach of such covenant or condition, or to permit or excuse
its continuance or any future breach thereof or of any condition or covenant
herein.

10. Binding Character. This Amendment shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

11. Modification. This Amendment may be only be modified by a writing signed by
both Lessor and Tenant.

12. Forbearance. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or default by any other party hereto
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

13. Headings and Captions. The headings and captions of the sections of this
Amendment are for convenience of reference only and shall not affect the meaning
or interpretation of this Amendment or any provision hereof.

 

3



--------------------------------------------------------------------------------

14. Gender and Number. As used in this Amendment, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

15. Coordinated Disclosures. The parties hereto shall cooperate with respect to
any disclosures of information concerning this Amendment and the transactions
contemporaneous herewith, and shall share such disclosures with the other
parties a reasonable period of time prior to making such disclosures in order to
facilitate such cooperation.

16. Authority. The parties represent and warrant to each other that each of
them, respectively, has full power, right and authority to execute and perform
this Amendment and all corporate action necessary to do so has been duly taken.
In order to induce Lessor to enter into this Amendment, Tenant hereby represents
and warrants to Lessor that Tenant’s entry into this Amendment does not require
that any consent or approval first be obtained from any lender of Tenant or its
Affiliates.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:  

/s/ Cristina E. O’Brien

  Cristina E. O’Brien,   Vice President, Real Estate Counsel TENANT: KINDRED
HEALTHCARE OPERATING, INC., a Delaware corporation formerly known as Vencor
Operating, Inc. By:  

/s/ Cristina E. O’Brien

  Cristina E. O’Brien,   Vice President, Real Estate Counsel LESSOR: VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:   Ventas, Inc.,
a Delaware corporation, its general partner   By:  

/s/ Brian K. Wood

    Brian K. Wood     Senior Vice President and Chief Tax Officer



--------------------------------------------------------------------------------

JOINDER

The undersigned, VENTAS, INC., a Delaware corporation, hereby joins in the
foregoing Amendment No. 2 to ML5 solely for the purpose of, subject to Section
40.2 of ML5, joining with Ventas Realty, Limited Partnership, on a joint and
several basis, as Lessor under ML5, as amended by the foregoing amendment, with
respect to, and only with respect to, the Leased Property commonly known as
Kindred Hospital –Pittsburgh (Facility No. 4619) and the Leased Property
commonly known as Kindred Hospital – Philadelphia (Facility No. 4614), and for
no other purposes. Notwithstanding anything to the contrary contained in ML5, as
amended by the foregoing amendment, Tenant acknowledges and agrees, by the
acceptance of this Joinder, that Ventas, Inc. shall have no liability or
obligations under ML5, as amended by the foregoing amendment, as lessor or
otherwise, with respect to any Leased Property other than the aforesaid Kindred
Hospital –Pittsburgh and Kindred Hospital - Philadelphia Leased Properties.

 

VENTAS, INC. By:  

/s/ Brian K. Wood

  Brian K. Wood   Senior Vice President and Chief Tax Officer



--------------------------------------------------------------------------------

ATTACHMENT 1

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

Master Lease Agreement No. 5

 

ID    Name    Base Rent as of 4/1/2016     

Transferred Property Percentage

as of 4/1/2016

  4611    Bay Area St. Petersburg      4,104,506.28         4.13767 %  4618   
Oklahoma City      12.00         0.00001 %  4619    Pittsburgh      12.00      
  0.00001 %  4633    Louisville      8,290,739.87         8.35774 %  4638   
Indianapolis      2,204,554.44         2.22237 %  4644    Brea      4,530,868.10
        4.56748 %  4658    Tucson      12.00         0.00001 %  4688    Boston
     12.00         0.00001 %  4822    San Francisco Bay Area      5,392,471.06
        5.43605 %  4876    South Florida - Hollywood      3,792,238.08        
3.82288 %  4602    South Florida - Coral Gables      2,567,115.72        
2.58786 %  4614            Philadelphia      2,280,230.16         2.29866 % 
4628    Chattanooga      2,682,087.48         2.70376 %  4635    San Antonio   
  2,224,654.92         2.24263 %  4637    Chicago (North Campus)     
8,519,451.74         8.58831 %  4647    Las Vegas      2,650,665.60        
2.67209 %  4652    North Florida      3,161,609.88         3.18716 %  4653   
Tarrant County (Fort Worth)      4,653,999.00         4.69161 %  4660   
Mansfield      1,327,194.96         1.33792 %  4662    Greensboro     
2,614,122.24         2.63525 %  4664    Albuquerque      1,776,699.07        
1.79106 %  4665    Denver      1,667,384.00         1.68086 %  4666    New
Orleans      12.00         0.00001 %  4668    Fort Worth      3,527,874.96      
  3.55638 %  4673    Boston North Shore      12.00         0.00001 %  4674   
Central Tampa      4,465,630.80         4.50172 %  4680    St. Louis     
1,294,981.42         1.30545 %  4690    Chicago (Northlake Campus)     
4,326,045.12         4.36100 %  4871    Chicago Lakeshore      3,010,536.24   
     3.03486 %  113    Southwood      2,170,969.18         2.18851 %  131   
Harrison      1,764,900.00         1.77916 %  168    Lakewood      626,418.72   
     0.63148 %  198    Harrington      1,270,471.08         1.28074 %  213   
Wildwood      2,148,680.00         2.16604 %  559    Birchwood Terrace     
                              1,454,186.28        
                                1.46594 % 



--------------------------------------------------------------------------------

573    Eagle Pond      1,620,985.68         1.63408 %  694    Wedgewood     
1,516,950.00         1.52921 %  825    Nansemond Pointe      2,180,576.88      
  2.19820 %  829    River Pointe      1,371,908.88         1.38300 % 
1228            Lafayette      2,006,598.36         2.02281 %       

 

 

    

 

 

  Total                                     99,198,378.21        
                            100.00000 % 